DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 5/24/2022 has been received and entered in to the case. 
	Claims 2, 5 have been canceled, and claims 1, 3-4 and 6-19 have been considered on the merits. All arguments have been fully considered. 
	It is noted that claim 12 is examined based on the elected species of (d) CD73+, CD105+ and CD200+.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 discloses that the placental stem cells comprise CD34+ cells. According to the instant specification, the PSCs are identified by the presence of cell surface markers: CD34-, OCT-4+, CD73+, CD105+, CD200+ (para.19). It is also noted that the same paragraph discloses that the placental stem cells comprise CD34+ cells. However, as defined in the specification, the PSCs known in the art are also known to be negative for CD34 (see Edinger et al.; US2007/0275362, para. 296). CD34 is rather understood as a hematopoietic marker (e.g. hematopoietic stem cells). In fact, claim 12 discloses PSCs are CD34-.
Therefore, the limitation of claim 13 contradicts what the instant specification discloses about PSCs, and the knowledge available in the art. 
While it is understood that the PSCs are isolated from placental perfusate which would contain CD34+ cells (non-adherent cells) which are separated from plastic-adherent PSCs (i.e. placental mesenchymal stem cells). However, PSCs are CD34 negative, and thus PSCs cannot contain CD34+ cells. Therefore, it is concluded that the claimed limitation is not enabled.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-4 and 6-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 discloses a new limitation directed to the placental stem cells from placental perfusate. It is not clear if the placental stem cells are being isolated and used in the claimed method or the method step requires placental perfusate. Clarification is required. For examination, the claims are interpreted as PSC being isolated from placental perfusate.
Claim 1 and its dependent claims recite the limitation "said disorder or condition" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 6 also discloses “said disorder or condition.” While claim 6 is dependent on claim 1, and thus, the term in claim 6 has an antecedent basis, however, due to the lack of antecedent basis of the term in claim 1, claim 6 is considered indefinite too. 
Claims 8, 13 and 18 are dependent on the canceled claim, claim 2. Thus, it is indefinite what subject matter claim 13 or 18 refers to. Clarification is required. 
Claim 11 depends from claim 1 and requires that the placental stem cells from placental perfusate administered in claim 1 be “stem cells contained within placental perfusate.” It is unclear whether this claim refers to the source of stem cells administered in claim 1 or it requires the step of administering placental perfusate. Clarification is required. For examination, claim 1 as well as 11 are interpreted as PSCs being used and the source of PSCs being perfusate.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 discloses that the disorder or condition is caused by incomplete development of an organ, and claim 6 is dependent on claim 1. Claim 1 discloses a specific disorder, i.e. RDS or ARDS. These conditions are limited to a lung as they are respiratory distress syndrome. However, claim 6 discloses the disorder or condition is caused by incomplete development of ANY organ. Thus, it is considered that the limitation of claim 6 does not further limit the limitation of claim 1. Rather it broadens the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 6-8, 10-12 and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akabutu et al. (US 2009/0274665; earliest filing date of 4/27/2006; of record) in view of Dracker (US 5,356,373; of record) and Edinger et al. (US 2007/0275362; of record) as evidenced by Sousa et al. (1997, Bone Marrow Transplantation). 
Akabutu exemplifies administering mesenchymal stem cells (MSC) obtained from either UCB or bone marrow to an animal lung-injury model of bronchopulmonary dysplasia (BPD; paragraphs 24 and 78). Akabutu teaches that MSCs so administered prevent oxygen-induced lung injury, increase survival rates, and engraft into the alveolar epithelium (Paragraphs 81 and 84-86.). Akabutu teaches that MSCs can be obtained from bone marrow, UCB, or placenta (Paragraph 35).
Akabutu teach that BPD is a disorder caused by preterm delivery (paragraphs 2-3), as is ARDS (paragraph 24). Akabutu teaches that extremely premature infants are born at less than about 28 weeks of gestation (paragraph 2). Akabutu teach that the patient being treated with a composition comprising MSCs is a premature newborn (p.11, claim 8), and the disease or condition being treated is ARDS (p.11, claim 10). 
Akabutu does not teach a step of administering to the premature infant umbilical cord blood (claim 1) or the UCB is autologous to the infant (claim 7).
Dracker teaches a method for collecting and storing umbilical cord blood and using them for autologous transfusion in premature infants (see entire document; Abstract).
It would have been obvious to a person skilled in the art to use the method of Dracker, i.e. transfusion of UCB into premature infants, in combination with the method of Akabutu with a reasonable expectation of success in treating premature infants. This is because Dracker recognizes the autologous transfusion is an invaluable part of the care for the premature infants (col.1, lines 6-18), and thus, it is beneficial for premature infants. At the same time, one skilled in the art would recognize that the Akabutu’s method is also for treating conditions of premature infants. Considering a broad spectrum of the diseases and/or conditions associated with premature birth, one skilled in the art would recognize that premature infants would suffer not only from the oxygen induced lung injury such as ARDS but also hemolytic disease, hyperbilirubinemia, anemia or cardiorespiratory function. Since both the methods of Akabutu as well as Dracker are beneficial for premature infants, it would have been obvious to a person skilled in the art to combine two methods together for the same purpose of treating conditions of premature infants with a reasonable expectation of success. 
Since Dracker teaches transfusion of umbilical cord blood for treating premature infants, and Akabutu et al. teach MSCs derived from umbilical cord blood for treating premature infants, one skilled in the art would understand that the transfusion of UCB taught by Dracker would inherently contain MSCs taught by Akabutu et al. and beneficial for the same purpose.
Regarding the features directed to the placental stem cells (PSCs) (claims 1 and 10-12), while Akabutu et al. in view of Dracker teach mesenchymal stem cells derived from placenta, they are silent with regard to the source being placental perfusate or the marker expression of the PSCs. However, it is known in the art that mesenchymal stem cells are isolated from placenta perfusate according to Edinger et al. 
Edinger teaches PSCs prepared by perfusing a blood-free placenta and collecting the perfusion solution (Paragraph 19, e.g.). Edinger teaches that his PSCs are useful for treating brain trauma when administered intravenously (Paragraphs 230, 234, 248, and 250). Edinger’s PSCs include CD73+ CD105+ CD200+ cells (para. 7, 8, and 189). Edinger teaches that it is preferable to combine his PSCs with a source of HSCs, and for treating individuals having anemia (Paragraph 235). Edinger suggests administering anywhere from 105 to 1011 PSCs (Paragraph 235). It is noted that while Edinger does not particularly name the placental stem cells as mesenchymal stem cells, however, it is understood that PSCs of Edinger is MSCs derived from placenta since the PSCs express MSC surface markers including CD73, CD105 and CD200, and the PSCs of Edinger et al. are capable of differentiating into chondrogenic, adipogenic and osteogenic lineages (paras. 204, 207, 211) as those taught by Akabutu et al. (see para. 102).
It would therefore have been obvious to a person skilled in the art to use PSCs isolated from placental perfusate as taught by Ediner for the method of Akabutu et al. in view of Dracker with a reasonable expectation of success.
Regarding claim 6, it is considered that premature infants of Akabutu as well as Dracker would inherently have incomplete development of an organ, i.e. lung, as the instant specification discloses physical features of a premature infant including incomplete development of certain organs (para. 9 of PGPub) and the disorder would be RDS or ARDS.
Regarding the placental stem cells being autologous (claim 8), Akabutu et al. teach the MSCs can be autologous (para. 35). Since Akabutu et al. teach that MSCs can be derived from placenta and autologous, the MSCs of Akabutu et al. would meet the placental stem cells that are autologous.
Regarding the administration of UCB being once (claim 14) or plurality of times (claim 15), or the time point of administration being within 1 hr, 12 hr, 24 hr, or one week after the birth of the premature infants (claim 16), Akabutu et al. in view of Dracker do not teach the limitation. However, it is submitted that these limitations are routinely optimized in order to obtain the desired outcome of the method. The selection of the number of administration or the time point of the administration of UCB in the combined teaching of Akabutu et al. in view of Dracker would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that when a treatment is only partly effective after a single dosage, administering additional dosage of UCB and PSCs may be more effective. In a similar vein, the number of administrations would have constituted similarly routine optimization, the skilled artisan recognizing that if a single administration of an active agent does not yield complete treatment, additional administrations may do so (e.g., if one aspirin does not treat one’s headache, common sense dictates that one should take additional aspirin). Finally, the timing of the administration would have been routine, given Akabutu’s teaching that the lung injuries caused by premature birth are severe and life-threatening if not addressed; the skilled artisan would therefore have wished to start treatment on a particular premature infant as quickly as possible given that infant’s overall well-being and ability to withstand administration of cells. A holding of obviousness over the cited claims is therefore clearly required.
It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the number of administration and the time point of the administration with a reasonable expectation of success.
Regarding the concentration of CD34+ cells in claims 17-18, Akabutu et al. in view of Dracker do not particularly teach the limitation. However, it is known in the art that the UCB unit contains about 4.5 x 106 CD34+ cells according to Sousa et al. (see Table 3), and Sousa et al. teach that UCB unit contains about 103 ml (Table 1). Since Dracker teaches that the collected mean volume of umbilical cord blood is 65.6 cc in a range of 30-110 cc (col. 6, Example 1), one skilled in the art would recognize that the maximum amount of CD34+ cells in UCB obtained from premature infants taught by Dracker would be in a range of about 1.3 ~ 4.8 x 106 CD34+ cells (30~110 cc). Since the dosage volume of RBC transfusion is 10 cc/kg/transfusion according to Dracker (col. 1, lines 29-30), the amount of CD34+ cells in the UCB administered for the transfusion to premature infants according to Dracker would be about 1.3x105 to 4.8x105, which overlaps with the claimed range.
Regarding the intravenous injection (claim 19), Akabutu teaches stem cells isolated are infused intravenously into a recipient (para. 96).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akabutu et al. in view of Dracker and Edinger as applied to claims 1, 4, 6-8, 10-12 and 14-19 above, and further in view of Carnielli et al. (1998, Arch. Dis. Child Fetal Neonatal Ed.; of record)
Regarding claim 3 directed to erythropoietin, Akabutu teaches that MSC culture medium may contain erythropoietin (Paragraph 76). Dracker teaches that EPO appears promising in treating neonatal anemia (col. 2, lines 19-22). 
Still further, Carnielli et al. teach that small preterm infants receive multiple red blood cell transfusions due to anemia of prematurity and repeated blood sampling (p.F44, 1st col.), and , and recombinant EPO (i.e. from a source other than cord blood) and recombinant EPO+ iron supplements reduce the need for blood transfusion in premature infants (Abstract).
It would have been obvious to a person skilled in the art to use a recombinant EPO taught by Carnielli et al. for the method of Akabutu in view of Dracker since one skilled in the art would recognize the benefit of EPO for preterm infants. In addition, Akabutu et al. teach the purpose of EPO in a different purpose as discussed above.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akabutu et al. in view of Dracker and Edinger as applied to claims 1, 4, 6-8, 10-12 and 14-19  above, and further in view of Eichler et al. (2000, Transfusion; of record)
Regarding the cord blood obtained from a cord blood bank (claim 9), if the cord blood is considered as allogeneic, Dracker does not teach allogeneic cord blood.
However, it is known in the art that RBC transfusion for preterm infants can be via autologous cord blood or allogeneic RBCs from the blood bank according to Eichler et al. (see Abstract). While Eichler et al. do not particularly specify that the allogeneic RBC from the blood bank is cord blood, however, one skilled in the art would consider allogeneic cord blood as a source of RBCs from the blood bank.
Thus, it would have been obvious to a person skilled in the art to use cord blood obtained from a blood bank for the method of Akabutu et al. in view of Dracker with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-4, 6-12 and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 7,700,090 in view of Akabutu et al. (supra) and Dracker (supra).
Claim 17 of the ‘090 patent is drawn to “a method of transplantation” comprising transplanting a composition comprising (a) placental stem cells (from the perfusate) and (b) stem cells from a second population. Claim 20 of the ‘090 patent allows that the second population may be UCB cells. Claim 17 of the ‘090 patent also requires that the cell populations engraft at a relatively high rate. 
The ‘090 patent claims do not recite treating conditions or disorders in premature infants, e.g. ARDS. The ‘090 patent claims are silent as to the age of the recipient, the relationship of the cells to the recipient, and the addition of an iron supplement.
Akabutu exemplifies administering mesenchymal stem cells (MSC) obtained from UCB to an animal lung-injury model of bronchopulmonary dysplasia (BPD; paragraphs 24 and 78). Akabutu teaches that MSCs so administered prevent oxygen-induced lung injury, increase survival rates, and engraft into the alveolar epithelium. (Paragraphs 81 and 84-86.) Akabutu further teaches that BPD is a disorder caused by preterm delivery (paragraphs 2-3), as is ARDS (paragraph 24). Akabutu teaches that extremely premature infants are born at less than about 28 weeks of gestation (paragraph 2). Akabutu teaches that MSCs can be obtained from bone marrow, UCB, or placenta (Paragraph 35). Akabutu administers human MSCs to mice (i.e., a xenogeneic transplant; paragraph 78) but suggests that the cells may be autologous, allogeneic, or xenogeneic to the recipient (paragraph 35). Akabutu teaches that MSC culture medium may contain iron compounds. (Paragraph 43.). Akabutu teach that the stem cells isolated are infused intravenously into a recipient (para. 96). 
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting premature infants with lung conditions or disorders (e.g., ARDS or BPD) as the recipient in the method of the ‘090 patent to because Akabutu exemplifies administering MSCs from UCB and placenta to animal models of lung disorders and teaches that the animals in the working examples model lung disorders in premature infants. The skilled artisan would have been motivated to select these premature infants because Akabutu teaches that administering UCB and placental stem cells to models of lung disorders yields engraftment of the cells in the alveoli (paragraph 81) and the ‘090 patent’s method results in high levels of engraftment. The selection of autologous cells in the method of the ‘090 patent would have been obvious in order to avoid any adverse graft-versus-host effects on the recipient.
A person of ordinary skill in the art would have had a reasonable expectation of success in including an iron compound in the ‘090 patent’s administered combined cell population because Akabutu teaches that MSC can be cultured with EPO. The skilled artisan would have been motivated to include EPO in the ‘090 patent’s method because Akabutu teaches that iron-containing media stimulate MSC growth.
Regarding the umbilical cord blood, the claims of the ‘090 patent do not disclose the limitation. However, Dracker et al. teach UCB is administered to premature infants to treat anemia. Furthermore, Akabutu teaches that stem cells are derived from umbilical cord blood, and claim 20 of the ‘090 patent discloses cord blood stem cells as a second source. Thus, one skilled in the art would recognize that UCB which contains cord blood stem cells as required for the claim of the ‘090 patent has additional benefit for premature infants (i.e. treating anemia). Therefore, it would have been obvious to a person skilled in the art to use UCB of Dracker in the method of the claims of the ‘090 patent in view of Akabutu et al. with a reasonable expectation of success. 
The selection of the number of cells administered in the ‘090 patent’s method would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that when a treatment is only partly effective, administering additional cells may be more effective. In a similar vein, the number of administrations would have constituted similarly routine optimization, the skilled artisan recognizing that if a single administration of an active agent does not yield complete treatment, additional administrations may do so (e.g., if one aspirin does not treat one’s headache, common sense dictates that one should take additional aspirin). Finally, the timing of the administration would have been routine, given Akabutu’s teaching that the lung injuries caused by premature birth are severe and life-threatening if not addressed; the skilled artisan would therefore have wished to start treatment on a particular premature infant as quickly as possible given that infant’s overall well-being and ability to withstand administration of cells. A holding of obviousness over the cited claims is therefore clearly required.
It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to administer a composition comprising autologous UCB, autologous placental stem cells, and an iron supplement to premature infants using the ‘090 patent’s method because Akabutu teaches that administration of MSCs treats high-oxygen injury and that MSCs grow in medium comprising iron. The selection of the amount and timing of the administration would also have constituted routine optimization, the skilled artisan recognizing that varying such parameters is within the course of ordinary experimentation.
Therefore, the claims of the ‘090 patent in view of Akabutu and Dracker render the claims of the instant application obvious.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. It is noted that based on the instant amendment, claim rejection under 35 USC §102 has been withdrawn, and the claim rejection under 103 has been modified to address the amendment. 
The previously presented 112(a) rejection has been withdrawn due to the instant amendment. However, applicant has not addressed the 112(a) rejection to claim 13 (p.8 of the OA mailed on 11/24/2021), and it is maintained.
Regarding the 112(b) rejection to claim 11, applicant stated that the instant amendment to claim 1 would clarify the issue. However, the instant amendment does not clarify the issue whether the placental perfusate is administered in claim 1. Claim 1 merely states that the placental stem cells from placental perfusate, and this limitation is still not clear if the perfusate is administered in the claimed method (without isolating the PSCs). Thus, the claim rejection is maintained but rewritten as claim 11 is now dependent on claim 1.
The instant amendment has necessitated a new ground of rejections including the 112 as well as the 103 rejections as presented above. Regarding the 103 rejection, it is the Examiner’s position that the previously cited references in combination would render the claimed invention obvious. 
Regarding the double patenting rejection, applicant stated that based on the response discussed the 103 rejection, the claims would not be obvious over the claims of the ‘090 patent. The Examiner respectfully disagrees with this statement. As discussed above and the claim rejection, the deficiency of the claims of ‘090 patent is covered by the teachings of Akabutu and Dracker. 
Applicant also requested that the double patenting rejections be held in abeyance. The double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending application matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.
 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632